Case: 18-10430    Date Filed: 09/17/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-10430
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:16-cr-00411-ELR-AJB-2


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

DARRYLE BUTLER,
                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                               (September 17, 2018)

Before JILL PRYOR, BRANCH and FAY, Circuit Judges.

PER CURIAM:

      John Lovell, appointed counsel for Darryle Butler in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 18-10430    Date Filed: 09/17/2018   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Butler’s convictions and sentences are AFFIRMED.




                                         2